FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                    November 12, 2021

                                   No. 04-21-00295-CR

                                    Brian Dale NIXON,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 454th Judicial District Court, Medina County, Texas
                              Trial Court No. 16-04-11937-CR
                          Honorable Sid L. Harle, Judge Presiding


                                      ORDER
     Sitting:       Irene Rios, Justice
                    Beth Watkins, Justice
                    Liza A. Rodriguez, Justice

         Appellant’s motion for extension of time to file his brief is GRANTED. Appellant’s
brief is due on or before February 14, 2022. However, no further extensions will be granted
absent extenuating circumstances.

                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of November, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court